DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/29/20.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-12, 16, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truitt (US 5,943,830).
With regard to claim 1: Truitt discloses an adjustable brace (fig. 1) configured to support a precast concrete panel in a substantially vertical orientation, comprising: 
a first elongate member (26, pipe) having a first end and an opposite second end, first length and a generally hollow interior defining a chamber having an interior diameter, wherein the first end and the second end of the first elongate member have the same exterior diameter (figs. 1-2); 
a second elongate member (24, pipe) having a second length and an outer diameter (figs. 1-2); 
a locking member (30, pin) to selectively secure the first elongate member (26) to the second elongate member (24) (fig. 1); 

a pivotable foot (22) adjustably interconnected to a second end of the second elongate member (24), wherein the pivotable foot (22) is adapted for engagement with a surface that is generally horizontal (fig. 1; col. 2, lines 27-30).  
Truitt discloses that the interior diameter of the second elongate member (24) is greater than the outer diameter of the first elongate member (26), and wherein the first elongate member (26) can be slidingly received in the chamber of the second elongate member (24) to form an adjustable brace with a specific length (fig. 1; col. 2, lines 30-35).
Truitt does not disclose that the interior diameter of the first elongate member is greater than the outer diameter of the second elongate member, and wherein the second elongate member can be slidingly received in the chamber of the first elongate member to form an adjustable brace with a specific length.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available configurations in which one elongate member telescopes within another elongate member. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  No new or unpredictable results would be obtained from having the second elongate member be slidingly received in the chamber of the first elongate member.
With regard to claim 2: As modified, Truitt discloses the brace as claimed, which would be expected to perform in the same manner as the claimed brace as load is transferred along the longitudinal length of the brace.  Accordingly,  a maximum load that can be supported by the adjustable 
With regard to claim 3: Truitt does not disclose that the adjustable brace and the second elongate member can each support a load of approximately 16 kips without buckling.  
However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable brace and the second elongate member of Truitt to be any size in order to provide a brace of desired strength for bearing a predetermined loading without buckling, including the claim load of 16 kips. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill before the effective filing date of the claimed invention.  No new or unpredictable results would be obtained from changing the size of the adjustable brace and the second elongate member to bear a predetermined load.
With regard to claim 4: Truitt discloses that the first elongate member (26) and the second elongate member (24) each have a generally cylindrical shape (figs. 1-2).  
With regard to claim 11: Truitt discloses that the outer diameter of the second elongated member (24, pipe) is approximately constant from the second end to opposite open end (fig. 1).
With regard to claim 12: Truitt does not disclose that the exterior diameter of the first elongate member is between approximately 7 inches and the interior diameter is approximately 10 inches and of between approximately 6.5 inches and approximately 9.5 inches.  
However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable brace of Truitt to be any size, including the claimed diameters, in order to provide a brace to provide a desired strength for bearing a predetermined loading. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill before the effective filing date 
With regard to claim 16: Truitt discloses a threaded device (34) to interconnect the pivotable foot (22) to the second end of the second elongate member (24), wherein the threaded device (34) is configured to selectively extend out of and withdraw into the second elongate member (24) to alter the specific length of the adjustable brace (fig. 1).  
With regard to claim 22: Truitt discloses a first end cap (32) affixed to the first end of the first elongate member, wherein the pivotable head is interconnected to the first end cap (18) (fig. 1).
With regard to claim 24: Truitt discloses a second end cap (36) affixed to the second end of the second elongate member (24), wherein the pivotable foot (22) is interconnected to a threaded rod (34, adjustable screw) that extends through an aperture through the first end cap (36) (fig. 1).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truitt (US 5,943,830) in view of Finch (US 2011/0047895 A1).
With regard to claim 9: Truitt does not disclose that the first elongate member is comprised of steel.
However, Finch discloses that it is known to form braces out of steel (par. 0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brace of Truitt to be formed of steel such as taught by Finch in order to provide a known brace material that is strong and durable for bearing load.
A steel plate being twisted into a cylinder and welded along adjoining edges is a product by process limitation.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
With regard to claim 10: Truitt in view of Finch does not disclose that  the steel plate is approximately 0.131 inches thick and has a minimum yield strength of at least approximately 40 ksi and a tensile strength of between approximately 65 and approximately 85 ksi.  
However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable brace of MacRobbie to be any size, including the claimed thickness,  in order to provide a brace to provide a desired strength for bearing a predetermined loading. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill before the effective filing date of the claimed invention.  No new or unpredictable results would be obtained from changing the size of the adjustable brace to bear a predetermined load.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truitt (US 5,943,830) in view of MacRobbie (US 3,229,950).
With regard to claim 13: Truitt a first plurality of apertures (28) formed through the first elongate member (26) and a aperture formed through the second elongate member (24), wherein a first one of the first plurality of apertures (26) is alignable with the aperture of the second elongate member (24) to receive the locking member (30).
Truitt does not disclose that the aperture of the second elongate member comprises a second plurality of apertures.

It would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to modify the adjustable brace of Truitt to have the aperture of the second elongate member comprise a second plurality of apertures such as taught by MacRobbie in order to provide further adjustably between the first and second elongate members to allow for additional length configurations. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truitt (US 5,943,830) in view of MacRobbie (US 3,229,950) and in further view of Hagaman (US 3,776,555).
With regard to claim 14: As modified, the specific length of the adjustable brace of Truitt can be altered by aligning the first one of the first plurality of apertures with a second one of the second plurality of apertures and positioning the locking member through the aligned apertures.
Truitt in view of MacRobbie does not disclose indicia formed on the second elongate member that are adapted to indicate how far an open end of the second elongate member is position within the chamber of the first elongate member.
However, Hagaman discloses a brace (62) having indicia (71) formed on a second member indicating an effecting length (fig. 1; col. 4, lines 53-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the adjustable brace of Truitt in view of MacRobbie to have indicia formed .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truitt (US 5,943,830) in view of Tapley et al. (US 3,171,627).
With regard to claim 23:  Truitt does not disclose that the first end cap includes a first flange that fits into the chamber.
However, Tapley et al. discloses a first end cap (15 and 29) including a first flange (below transverse plate 29) that fits into a chamber of a brace (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable brace of Truitt to have the first end cap include a first flange that fits into the chamber such as taught by Tapley et al. in order to provide a brace with a desired aesthetic. No new or unpredictable results would be obtained from substituting a cap that fits over the chamber with a cap that fits with a chamber.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common before the effective filing date of the claimed invention.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
The objection of claim 8 has been withdrawn in view of the amendment filed 10/29/20.

Allowable Subject Matter
s 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the combination of all the elements of the claimed adjustable brace including all the limitations of the base claim and any intervening claims, in particular the first length of the first elongate member being approximately 40% of the second length of the second elongate member is not adequately taught or suggested in the cited prior art of record. While a change a size is considered within the level of ordinary skill, there is no motivation to modify the prior art braces to comprise the claimed lengths without relying improper hindsight when the prior art braces already allow for a change in length.
Regarding claim 8, the combination of all the elements of the claimed adjustable brace including all the limitations of the base claim and any intervening claims, in particular the first length being approximately 20 feet, the second length is approximately 50 feet and the specific length of the adjustable brace is between approximately 59 feet and approximately 65 feet is not adequately taught or suggested in the cited prior art of record. While a change a size is considered within the level of ordinary skill, there is no motivation to modify the prior art braces to comprise the claimed lengths without relying improper hindsight when the prior art braces already allow for a change in length.
Regarding claim 25, the combination of all the elements of the claimed adjustable brace, in particular the second length being approximately 40% of the first length,  is not adequately taught or suggested in the cited prior art of record. While a change a size is considered within the level of ordinary skill, there is no motivation to modify the prior art braces to comprise the claimed lengths without relying improper hindsight when the prior art braces already allow for a change in length.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633